       Case 9:20-cv-00005-DLC Document 18 Filed 07/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION




JENNIFER PETERSEN,                                      CV 20-5-M-DLC


                     Plaintiff,

        vs.                                                     ORDER


RODENBURG LAW FIRM,

                     Defendant.




      Pursuant to the Parties’ Stipulation of Dismissal with Prejudice (Doc. 17),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE,the

parties to bear their own costs and attorneys’ fees. All deadlines are VACATED

and any pending motions are DENIED as moot.
                     4L
      DATED this &        day of July, 2020.




                                      Dana L. Christensen, District Judge
                                       United States District Court
